DETAILED ACTION
This action is in response to applicant election of Group I in the response received on 6/27/2022. Claims 1-20 were previously pending. Claims 18-20 have been withdrawn. A complete action on the merits of claims 1-17 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Claims 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/27/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “168”, “195” and “197” in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  “the shaft” in line 5 of claim 12 and in line 2 of claim 13 should be amended to recite --the flexible shaft-- to be consistent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the inflation pressure is less than 30 psig".  It is noted that claim 5 depends on claim 4, which depend on claim 3, which claims “the second pressure is between about 30 psig and about 100 psig” on the other hand, claim 1 introduces the limitation of “the second stage configured to maintain the fluid downstream of the second stage in the gas state at a pressure corresponding to an inflation pressure of the cryogenic ablation catheter balloon” and claim 2 recites the limitation of “the first stage is configured to receive the fluid at substantially the first pressure and to discharge the fluid at a second pressure that is lower than the first pressure, the second pressure selected so that the fluid transitions from the liquid state to the gas state across the first stage”. Therefore, it is reasonable to interpret that “the inflation pressure” is the same as “the second pressure”; therefore, it is unclear how this pressure can be both “between about 30 psig and about 100 psig” and “less than 30 psig” at the same time. Clarification and appropriate correction is required.
Claims 6-8 are rejected due to dependency over claim 5.
Claim 12 recites the limitation “the body” in line 4. There is insufficient antecedent basis for this limitation in the claim. Since no body has been introduced prior to this recitation, it is at most unclear what body it is referring to. Clarification and appropriate correction is required.
Claim 12 further recites the limitation “the first and second supply lines” in line 19. It is noted that only a first supply line has been introduced earlier in the claim; therefore, it is unclear what second supply line is being referred to here and how the two are related or different. Clarification and appropriate correction is required.
Claim 12 includes two “.”. Each claim should only include one. It is suggested to change the “.” In line 18 to “;”.
Claim 13 also recites the limitation “the second supply line”. It is at most unclear what second supply line is being referred to here and how the first and second supply lines are related or different. Clarification and appropriate correction is required.
Claim 14 recites the limitation “the first lumen” in line 1. There is insufficient antecedent basis for this limitation in the claim. Since no first lumen has been introduced prior to this recitation, it is at most unclear what first lumen it is referring to. It is noted that claim 13 introduces a first and second lumen; however, claim 14 depends on claim 12. Clarification and appropriate correction is required.
Claim 15 recites the limitation “the first pressure” in line 1 and “the second pressure” in line 2. There is insufficient antecedent basis for this limitation in the claim. Since no first pressure has been introduced prior to this recitation, it is at most unclear what first pressure it is referring to. Clarification and appropriate correction is required.
Claim 16 recites the limitation “the second stage is configured to receive the fluid at the second pressure and discharge the fluid at the inflation pressure”. There is insufficient antecedent basis for this limitation in the claim. First, as disclosed above, it is unclear what second pressure is being referred to. Furthermore, it is unclear if the second pressure is different than the inflation pressure or not. Since claim 12 introduces the limitation “a second stage downstream of the first stage configured to maintain the fluid downstream of the second stage at a pressure corresponding to an inflation pressure of cryogenic ablation catheter balloon”, it is assumed that the second pressure is the same as the inflation pressure; however, clarification and appropriate correction is required.
Claim 17 recites the limitation "the inflation pressure is less than 30 psig".  As explained above, since it is assumed that the second pressure is the same as the inflation pressure and claim 15 claims “the second pressure is between about 30 psig and about 100 psig”, it is unclear how this pressure can be both “between about 30 psig and about 100 psig” and “less than 30 psig” at the same time. Clarification and appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-14  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson (US Pub. No. 2009/0299356).
Regarding Claim 1, Watson teaches a system for inflating a cryogenic ablation catheter balloon (abstract), the system comprising: 
a fluid source containing a fluid in a liquid state ([0048]);
a first supply line 212 fluidly coupled to the fluid source and configured to be fluidly coupled to a first port on the cryogenic ablation catheter (Fig. 2A),
an in-line, multi-stage pressure regulation system in the first supply line (Figs. 2B-D), the multi-stage pressure regulation system including:
a first stage having a first inlet (112) and a first outlet (apertures 237) and configured to cause the fluid to transition from the liquid state at the first inlet to a gas state at the first outlet ([0047]-[0048]);
a second stage downstream of the first stage having a second inlet and a second outlet, the second stage configured to maintain the fluid downstream of the second stage in the gas state at a pressure corresponding to an inflation pressure of the cryogenic ablation catheter balloon ([0004]-[0005], [0020]-[0023] and [0047]-[0048]).
Regarding Claim 2, Watson teaches wherein the fluid source is maintained at a first pressure selected so as to maintain the fluid in the liquid state, and the first stage is configured to receive the fluid at substantially the first pressure and to discharge the fluid at a second pressure that is lower than the first pressure, the second pressure selected so that the fluid transitions from the liquid state to the gas state across the first stage ([0004]-[0005], [0020]-[0023] and [0047]-[0048]).
Regarding Claim 9, Watson teaches wherein the multi-stage pressure regulating system further comprises a third stage disposed downstream of the first stage and upstream of the second stage (the internal space 115, which is disposed downstream of the first stage 112 and upstream of the second stage (the internal wall of the balloon), see Figs. 2B-D).
Regarding Claim 10, Watson teaches further comprising a second supply line fluidly coupled to the fluid source and configured to be fluidly coupled to the internal space within the cryogenic ablation catheter balloon (Figs. 2B-D).
Regarding Claim 11, Watson teaches wherein the second supply line is configured to be fluidly coupled to the internal space within the cryogenic ablation catheter balloon through a second port on the cryogenic ablation catheter (Figs. 2A-D).
Regarding Claim 12, Watson teaches a cryotherapy system (Fig. 2A) comprising: a cryogenic ablation catheter 109 comprising: a flexible shaft having a proximal end portion and a distal end portion; a handle 202 assembly connected to the proximal end portion of the body; and an expandable balloon 221 disposed about distal end portion of the shaft and defining an internal space 115; and a cryogenic ablation catheter balloon inflation system comprising: a fluid source containing a fluid in a liquid state ([0048]); a first supply line 212 fluidly coupled to the fluid source and configured to be fluidly coupled to an internal space within the cryogenic ablation catheter balloon (Fig. 2A), the first supply line including an inline multi-stage pressure regulating system, wherein the multi- stage pressure regulating system includes: a first stage configured to cause the fluid to transition from the liquid state to a gas state, and a second stage downstream of the first stage configured to maintain the fluid downstream of the second stage at a pressure corresponding to an inflation pressure of cryogenic ablation catheter balloon. wherein the first and second supply lines of the cryogenic ablation catheter balloon inflation system are each configured to be in fluid communication with the internal space ([0004]-[0005], [0020]-[0023] and [0047]-[0048]).
Regarding Claim 13, Watson teaches wherein the cryogenic ablation catheter further comprises first and second lumens 212/112 within the shaft and in fluid communication with the internal space 115, and wherein the first supply line is configured to be in fluid communication with the first lumen 112, and the second supply line is configured to be in fluid communication with the second lumen 212 (Figs. 2B-2D and [0038]-[0048]).
Regarding Claim 14, Watson teaches wherein the first lumen is sized and configured to be operable as an exhaust lumen to enable evacuation of the fluid (Fig. 2B).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Watson or, in the alternative under 35 U.S.C. 103 as being unpatentable over Joye (US Patent No. 5,971,979).
Regarding Claims 3, 5, 15 and 17, Watson teaches the invention as applied above, but does not specifically state that the first pressure is at least about 500 psig, and the second pressure is between about 30 psig and about 100 psig or less than 30 psig.
In the same field of invention, Joye teaches “For liquid nitrogen, the pressure within the tube 22 will typically be in the range from 50 psi to 500 psi at a temperature below the associated boiling point. After expansion, the nitrogen gas within the balloon near its center (the location of thermocouple 24) the pressure will typically be in the range form 30 psi to 100 psi and the temperature in the range from -40.degree. C. to -100.degree. C” in Col. 4, ll. 25-32. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention that naturally the pressure of the fluid in the liquid state would be at least about 500 psig and the pressure of the gas state in the range form 30 psi to 100 psi as it is known in the art in view of the teachings of Joye.
Regarding Claim 4, Watson teaches wherein the second stage is configured to receive the fluid at the second pressure and discharge the fluid at the inflation pressure of the cryogenic ablation catheter balloon ([0004]-[0005], [0020]-[0028] and [0047]-[0048]).
Regarding Claim 16, Watson teaches wherein the second stage is configured to receive the fluid at the second pressure and discharge the fluid at the inflation pressure of the cryogenic ablation catheter balloon ([0047]-[0048]).

Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Neither of the references alone or in combination teach teaches wherein the first stage comprises a first pressure regulator and the second stage comprises a second pressure regulator in combination with the limitations on which this claim depends on.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794